

114 S2437 IS: Women Airforce Service Pilot Arlington Inurnment Restoration Act of 2016
U.S. Senate
2016-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2437IN THE SENATE OF THE UNITED STATESJanuary 11, 2016Ms. Mikulski (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for the burial of the cremated remains of persons
			 who served as Women’s Air Forces Service Pilots in Arlington National
			 Cemetery, and for other purposes.
	
 1.Short titleThis Act may be cited as the Women Airforce Service Pilot Arlington Inurnment Restoration Act of 2016. 2.Burial of cremated remains of Women’s Air Forces Service Pilots in Arlington National Cemetery (a)In generalSection 2410 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)(1)The Secretary of the Army shall ensure that under such regulations as the Secretary may prescribe, the cremated remains of any person described in paragraph (2) are eligible for inurnment in Arlington National Cemetery with full military honors.
 (2)A person described in this paragraph is a person whose service as a member of the Women's Air Forces Service Pilots is considered to be active duty service pursuant to section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38 U.S.C. 106 note)..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a person who dies before, on, or after the date of the enactment of this Act.